MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                       Jan 27 2015, 10:02 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Mark S. Pantello                                          Patrick J. Murphy
      Benson, Pantello, Morris, James & Logan,                  State Farm Litigation Counsel
      LLP                                                       Indianapolis, Indiana
      Fort Wayne, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Stacey E. Schwarz,                                       January 27, 2015

      Appellant,                                               Court of Appeals Cause No.
                                                               02A03-1407-CT-239
              v.                                               Appeal from the Allen Superior
                                                               Court, The Honorable Stanley A.
                                                               Levine, Judge
      Richard Schwarz and Lisa                                 Cause No. 02D03-1203-CT-118
      Schwarz,
      Appellees-Defendants Below.




      Vaidik, Chief Judge.



                                            Case Summary
[1]   After a storm damaged the roof of a house Tenant was renting from Landlord,

      Landlord hired an experienced roofer to repair the roof, and supplied the roofer


      Court of Appeals of Indiana | Memorandum Decision 02A03-1407-CT-239 | January 27, 2015    Page 1 of 18
      with a compressor, some roofing materials, and a trailer and tarp to collect

      roofing debris. After the work was completed, Tenant stepped on a roofing nail

      in the yard of the house, and the nail puncture wound became infected,

      resulting in several surgeries and the ultimate amputation of her foot.

      Thereafter Tenant pursued a negligence claim against Landlord, asserting three

      alternative bases for liability: the roofer was acting as Landlord’s employee and

      not as an independent contractor; even if the roofer was an independent

      contractor, Landlord still had a duty of reasonable care under an exception to

      the general rule that the principal is not liable for the actions of an independent

      contractor; and Landlord assumed a duty of reasonable care when Tenant

      complained about the roofing nails not being adequately cleaned up. Because

      we find that there is no genuine issue of material fact and, given the facts, no

      legal basis for Landlord to be found liable to Tenant, we affirm the trial court’s

      grant of summary judgment in favor of Landlord.



                            Facts and Procedural History
[2]   Stacey Schwarz (Stacey) rented a house on Roosevelt Drive in Fort Wayne

      from Richard and Lisa Schwarz (Richard) from March 2009 through July




      Court of Appeals of Indiana | Memorandum Decision 02A03-1407-CT-239 | January 27, 2015   Page 2 of 18
      2010.1 In December 2009 a storm caused damage to the roof of the house.

      Stacey notified Richard, and Richard contacted Eric Yager, a friend who had

      years of roofing experience and had previously been employed by Richard’s

      company, Property Care Services, doing painting, drywall, basic repairs, and

      one roofing job. Yager met Richard at the house, and they both climbed onto

      the roof to assess the project. Yager advised that the roof should be temporarily

      patched up until better weather permitted replacement of the damaged parts of

      the roof, and Richard agreed to pay Yager $300 to perform this work.

      Thereafter, Richard provided a compressor, roofing materials such as felt and a

      piece of rubber roofing, and a tarp and flat-bed trailer to collect roofing debris,

      including nails. Richard also hired someone to assist Yager for $50. See

      Appellant’s App. p. 104 (“Q: . . . Do you know how much Kyle was paid? A:

      “If I’m not mistaken, I think . . . maybe 50 bucks. He was there just to help me

      carry things.”).


[3]   At some point when the work was being performed, Stacey complained to

      Richard that Yager was dropping roofing debris in a fenced-in area where her

      dogs would go. Yager told Richard that he would go down and clean it up




      1 The parties have the same surname, but they are not related. Although Richard was renting the house to
      Stacey and acting as landlord, he did not own the house at the time of the incident giving rise to this case, but
      he was purchasing it under a fifteen-year contract that began around 2002.



      Court of Appeals of Indiana | Memorandum Decision 02A03-1407-CT-239 | January 27, 2015              Page 3 of 18
      when they were done tearing off that particular section of the roof. In the

      meantime, Stacey and her brother cleaned the area themselves with rakes. At

      the end of every workday, Yager would go around the house and clean up,

      picking up any visible debris and raking where he thought it was necessary, but

      he was not able to clean behind the trailer.


[4]   On Super Bowl Sunday 2010, Stacey stepped on a nail with her left foot as she

      was walking from her car in the driveway to the side door of the house. The

      nail went “just ever so slightly” into her left shoe. See id. at 87. The next day

      Stacey got a tetanus shot. In response to the information that Stacey had

      stepped on a nail, Richard went to the house to look around and pick up debris,

      and he asked Yager to go back and check for debris.


[5]   On March 4, while walking from the car to the house, Stacey stepped with her

      right foot on another roofing nail. Later that month, after her right foot became

      swollen and she could not walk on it, Stacey went to the doctor. It was

      discovered that the nail had caused an infection that resulted in a broken heel

      and, after multiple surgeries, the amputation of her leg below the knee.


[6]   In March 2012, Stacey filed a complaint alleging negligence. Following

      discovery, Richard filed a motion for summary judgment with supporting

      memorandum in April 2014. Thereafter the trial court granted summary

      judgment in Richard’s favor. Stacey now appeals.



                                 Discussion and Decision

      Court of Appeals of Indiana | Memorandum Decision 02A03-1407-CT-239 | January 27, 2015   Page 4 of 18
[7]   We review summary judgment de novo, applying the same standard as the trial

      court: “Drawing all reasonable inferences in favor of . . . the non-moving

      parties, summary judgment is appropriate ‘if the designated evidentiary matter

      shows that there is no genuine issue as to any material fact and that the moving

      party is entitled to judgment as a matter of law.’” Hughley v. State, 15 N.E.3d
1000 (Ind. 2014) (quoting Ind. Trial Rule 56(C)). “A fact is ‘material’ if its

      resolution would affect the outcome of the case, and an issue is ‘genuine’ if a

      trier of fact is required to resolve the parties’ differing accounts of the truth, or if

      the undisputed material facts support conflicting reasonable inferences.” Id. at

      1003.


[8]   The initial burden is on the summary-judgment movant to “demonstrate[] the

      absence of any genuine issue of fact as to a determinative issue,” at which point

      the burden shifts to the non-movant to “come forward with contrary evidence”

      showing an issue for he trier of fact. Id. And “[a]lthough the non-moving party

      has the burden on appeal of persuading us that the grant of summary judgment

      was erroneous, we carefully assess the trial court’s decision to ensure that he

      was not improperly denied his day in court.” Id.


[9]   On appeal Stacey contends that the trial court erred in granting summary

      judgment because there are genuine issues of material fact “under three separate

      theories of law that create a duty on the part of [Richard] to use reasonable care

      in the cleaning and disposal of the roofing debris.” Appellant’s Br. p. 6. In

      particular, Stacey argues that (1) Yager was acting as Richard’s employee; (2)

      even if Yager was not an employee but an independent contractor, there is still


      Court of Appeals of Indiana | Memorandum Decision 02A03-1407-CT-239 | January 27, 2015   Page 5 of 18
       a duty of reasonable care on Richard’s part because “he cannot delegate a duty

       when he knows that there is a probability of injury if the cleanup is not done

       with due caution”; and (3) Richard assumed the duty of cleaning the roofing

       debris from the yard. See id. at 6-7. We consider each of these arguments in

       turn.



                 1. Employee vs. Independent Contractor
[10]   First, Stacey contends that Yager was acting as Richard’s employee. Yager’s

       employment status is the key point of our analysis because of Indiana’s “long-

       standing general rule . . . that a principal is not liable for the negligence of an

       independent contractor.” Moberly v. Day, 757 N.E.2d 1007, 1009 (Ind. 2001).

       As a general rule, an independent contractor controls the method and details of

       his task and is answerable to the principal as to results only. Snell v. C.J. Jenkins

       Enters., Inc., 881 N.E.2d 1088, 1091 (Ind. Ct. App. 2008); see also Walker v.

       Martin, 887 N.E.2d 125, 131 (Ind. Ct. App. 2008), reh’g denied, trans. denied.

       Whether one acts as an employee or an independent contractor is generally a

       question for the finder of fact. Snell, 881 N.E.2d at 1091. If the significant

       underlying facts are undisputed, however, the Court may properly determine a

       worker’s classification as a matter of law. Id.


[11]   For purposes of determining whether an individual’s status is that of an

       employee or an independent contractor, the Indiana Supreme Court has

       employed a ten-factor analysis:




       Court of Appeals of Indiana | Memorandum Decision 02A03-1407-CT-239 | January 27, 2015   Page 6 of 18
               (a) the extent of control which, by the agreement, the master may
               exercise over the details of the work;


               (b) whether or not the one employed is engaged in a distinct
               occupation or business;


               (c) the kind of occupation, with reference to whether, in the locality,
               the work is usually done under the direction of the employer or by a
               specialist without supervision;


               (d) the skill required in the particular occupation;


               (e) whether the employer or the workman supplies the
               instrumentalities, tools, and the place of work for the person doing the
               work;


               (f) the length of time for which the person is employed;


               (g) the method of payment, whether by the time or by the job;


               (h) whether or not the work is a part of the regular business of the
               employer;


               (i) whether or not the parties believe they are creating the relation of
               master and servant; and


               (j) whether the principal is or is not in business.


       Moberly, 757 N.E.2d at 1010 (citing Restatement (Second) of Agency § 220

       (1958)). We consider all factors, and no single factor is dispositive. Id.


[12]   Here, Stacey puts particular emphasis on factors (a) and (e) in support of her

       contention that Yager was acting as Richard’s employee. Stacey notes that the

       Court of Appeals of Indiana | Memorandum Decision 02A03-1407-CT-239 | January 27, 2015   Page 7 of 18
       issue of “control” is given special importance in the evaluation process:

       “Control or the right to control is important and in many situations

       determinative.” Appellant’s Br. p. 10 (citing Carter v. Prop. Owners, Ins. Co., 846
N.E.2d 712, 714 (Ind. Ct. App. 2006)). In arguing that Richard exercised

       control over the details of Yager’s work, Stacey points to the following: Richard

       provided the trailer and determined its placement on the front lawn, he

       provided a tarp that was placed on the lawn around the trailer, he told the

       workers to clean up after themselves,2 and he hired and paid Yager’s assistant

       directly.


[13]   Richard argues, however, that Yager was in control of the roofing work being

       done on the Roosevelt Drive house, and cites to the following colloquy from

       Yager’s deposition:

                Q: . . . When you got over to the house did you go up on a ladder and
                then take a look at it?


                A: Yes, we both did.




       2 Stacey writes in her brief that Richard “instructed the workers on the disposal of the roofing debris.”
       Appellant’s Br. p. 11. In support of this contention, Stacey cites Richard’s deposition: when asked if he had
       had any conversation with Yager or his assistant about how the workers should dispose of the roofing
       materials so as to minimize any danger, Richard replied “I don’t recall. I do feel like I probably told them
       that they need to be careful, get all the roofing on the trailer . . . Clean up after they’re done.” Appellant’s Br.
       p. 12 (citing Appellant’s App. p. 181).



       Court of Appeals of Indiana | Memorandum Decision 02A03-1407-CT-239 | January 27, 2015                 Page 8 of 18
               *****


               Q: When you got up there to look at it, did you need Richard for you
               to be able to decide what needed to be done to fix the problem?


               A: No.


               Q: Okay. Did you need Richard to tell you how to do the work while
               you were doing the work?


               A: No.


               Q: Did you consider it to be your role to do all of the roofing work,
               both tear-off and the replacement of the materials that you’ve
               described?


               A: Yes.


               Q: That was a job that was in your control?


               A: And trusted to me, yes.


               Q: Okay. And did you consider, also, that this part of the scope of the
               work that you were contracted to do included in the $300 was cleanup
               of the debris and materials?


               A: It was to keep it contained, yes.


       Appellant’s App. p. 108.


[14]   In his deposition, Yager was asked, “Had he told you to do something

       differently, would you have done it differently?” Id. at 104. Yager responded:



       Court of Appeals of Indiana | Memorandum Decision 02A03-1407-CT-239 | January 27, 2015   Page 9 of 18
       “I would have had to have assessed that, what he was telling me. If it was

       something that he had experienced and it was for the better of the application,

       yes.” Id.


[15]   In Richard’s deposition, the following testimony was elicited:

               Q: . . . [B]eyond hiring [Yager] or [the assistant] to do the work, did
               you actually tell them how to do the work?


               A: No.


               Q: Did you leave it up to them to determine how the work would be
               done?


               A: Yes.


       Id. at 59.


[16]   Given this deposition testimony, we cannot say that the information Stacey

       cites in support of her contention that Richard exercised control over the project

       raises a genuine issue of material fact as to whether he was acting as an

       employee rather than an independent contractor.


[17]   The other factor of the Moberly analysis on which Stacey relies is (e)—whether

       Richard supplied the instrumentalities, tools, and place of work for Yager—and

       she points out that Richard provided a compressor, roofing materials, and

       (again) a trailer and tarp. See Appellant’s Br. p. 13; see also Moberly, 757 N.E.2d

       at 1010. “[I]t is particularly significant if an employer provides tools or

       instrumentalities of substantial value.” Moberly, 757 N.E.2d at 1012.


       Court of Appeals of Indiana | Memorandum Decision 02A03-1407-CT-239 | January 27, 2015   Page 10 of 18
[18]   Regarding the materials he supplied, Richard testified as follows:

               Q: Who chose the materials for the rubber roofing and the re-felt?


               A: [Yager] helped me figure out what we needed for it.


               Q: And you paid for it?


               A: That’s correct.


               Q: Okay. . . .


               A: I had some of the materials already.


               Q: What materials did you have already?


               A: I had a little bit of felt and the rubber roofing.


               Q: How was it that you had a little bit of felt and rubber roofing?


               A: I pick up a lot of materials that are left on job sites and whatever
               and it’s left over products and so I had some 30 pound felt and I had a
               piece of rubber roofing that I had picked up, I don’t know, six months
               prior to that and it was large enough to do that roof up there.


               Q: These are materials that had been abandoned at construction sites
               –


               A: That’s correct.


               Q: -- that you just picked up?


               A: Yes, sir.


       Court of Appeals of Indiana | Memorandum Decision 02A03-1407-CT-239 | January 27, 2015   Page 11 of 18
               Q: Were any of your tools used in the roofing work?


               A: I believe we used my compressor.


       Appellant’s App. p. 52.


[19]   Thus, it seems clear from this testimony that Yager was not really acting as an

       employee using his employer’s tools; rather, Richard was simply supplying

       whatever materials he had so that Yager could perform the project in the most

       cost-effective way possible. Richard provided the tarp and trailer, but he did

       not exercise control over the details of the roofing-debris cleanup; indeed, he

       testified that although he hired Yager and the assistant, he did not tell them

       how to do the work. See id. at 59. When asked whether he had had any

       conversation with Yager and the assistant about how he wanted them

       specifically to dispose of the materials that were coming off the roof, Richard

       testified: “I don’t recall. I do feel like I probably told them that they need to be

       careful, get all the roofing on the trailer. . . . Clean up after they’re done.” See

       id. at 53. This type of general admonition does not rise to the level of exercising

       “control” over the clean-up of the roofing debris. See Moberly, 757 N.E.2d at

       1010.


[20]   Stacey does not discuss any of the other factors of the employee vs. independent

       contractor analysis, but we note that they further support the conclusion that

       Yager was acting as an independent contractor. The undisputed evidence

       shows that Yager was an experienced roofer working independently on a short-

       term basis for a lump sum payment. Because the significant underlying facts


       Court of Appeals of Indiana | Memorandum Decision 02A03-1407-CT-239 | January 27, 2015   Page 12 of 18
       are undisputed, based on the analysis above we find as a matter of law that

       Yager was acting as an independent contractor and not as an employee. See id.

       at 1009.



              2. Duty of Reasonable Care Where Act Will
                       Probably Cause Injury
[21]   Next, Stacey contends that even if Yager was acting as an independent

       contractor, Richard still had a duty of reasonable care under one of the five

       exceptions to the general rule of the principal not being liable for the actions of

       an independent contractor. See Bagley v. Insight Commc’ns Co., L.P., 658 N.E.2d
584 (Ind. 1995); see also Louisville Cement Co. v. Mumaw, 448 N.E.2d 1219 (Ind.

       Ct. App. 1983), reh’g denied. The five exceptions are: (1) where the contract

       requires the performance of intrinsically dangerous work; (2) where the

       principal is by law or contract charged with performing the specific duty; (3)

       where the act will create a nuisance; (4) where the act to be performed will

       probably cause injury to others unless due precaution is taken; and (5) where

       the act to be performed is illegal. Stacey argues that the fourth exception—

       where the act to be performed will probably cause injury to others unless due

       precaution is taken to avoid harm—applies in this case and that the focus of this

       exception is on the foreseeability of the specific harm. See Bagley, 658 N.E.2d
584; see also Carie v. PSI Energy, Inc., 715 N.E.2d 853 (Ind. 1999).


[22]   The essence of this exception is the foreseeability of the peculiar risk involved in

       the work and of the need for special precautions. The exception applies where,


       Court of Appeals of Indiana | Memorandum Decision 02A03-1407-CT-239 | January 27, 2015   Page 13 of 18
       at the time of the making of the contract, a principal should have foreseen that the

       performance of the work or the conditions under which it was to be performed

       would, absent precautionary measures, probably cause injury.


[23]   Application of this fourth exception to the plaintiff’s claim thus requires an

       examination of whether, at the time [a party] was employed as an independent

       contractor, there existed a peculiar risk which was reasonably foreseeable and

       which recognizably called for precautionary measures. Bagley, 658 N.E.2d at

       588 (internal citations omitted) (emphasis added). Additionally, our Supreme

       Court has required some precision of “factual congruence between that which

       was foreseeable and that which ultimately occurred.” See Carie, 715 N.E.2d at

       857-58. Finally, even when the exception is applied for the benefit of third

       persons, where strong social reasons support its application, the exception is

       strictly construed:

               It is apparent that virtual abrogation of the general doctrine of an
               employer’s non-liability for acts of an independent contractor or the
               latter’s servants would result if the law were to predicate, under all
               circumstances, the existence of an absolute duty on the employer’s part
               to guard against all accidents, probable as well as improbable, that
               might happen to the damage of third persons while stipulated work is
               being performed by an independent contractor. If, therefore, recovery
               is sought on the ground that an employer should have adopted certain
               precautionary measures for the purpose of preventing the injury
               complained of, the action must fail unless the plaintiff can at least
               show that in view of the nature of the work and the conditions under
               which it was to be executed, the defendant should have foreseen that the
               actual catastrophe which occurred was likely to happen if those precautionary
               measures were omitted.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1407-CT-239 | January 27, 2015   Page 14 of 18
       Hale v. Peabody Coal Co., 168 Ind. App. 336, 343 N.E.2d 316, 324 (1976) (citing

       41 Am. Jur. 2d, Independent Contractors, § 35) (emphasis added).


[24]   Here, Stacey argues that “[n]ot only does the designated record show that

       [Richard] foresaw a risk that if the cleanup of the debris was not done in a

       reasonable manner that someone could be injured by stepping on a roofing nail

       left in the yard, but it shows that [Stacey] actually stepped on a roofing nail in

       the yard in an incident on Super Bowl Sunday.” See Appellant’s Br. p. 15. But

       Richard argues that the fourth exception only applies where the “peculiar risk”

       was foreseeable at the time the independent contractor—in this case, Yager—

       was hired to perform the work. See Carie, 715 N.E.2d at 856. Richard further

       contends that there must be a showing of not merely the possibility of harm, but

       of the probability of harm. See Red Roof Inns, Inc. v. Purvis, 691 N.E.2d 1341,

       1346 (Ind. Ct. App. 1998), trans. denied; see also Bagley, 658 N.E.2d at 586.

       Thus, the question becomes: could Richard have foreseen at the time he hired

       Yager to perform the roofing work that, absent precautionary measures, the

       actual catastrophe which occurred was likely to happen if those precautionary

       measures were omitted?


[25]   We conclude that the answer to that question is no: Richard is not liable on

       these grounds. First, Stacey’s actual injury was not a probable, foreseeable risk

       at the time Yager was hired to do the work. And second, Richard did take

       precautionary measures—he supplied a trailer and a tarp to collect roofing

       debris. Obviously these items were not totally effective in collecting all of the

       roofing nails, but as Yager—an experienced roofer—testified, “I don’t know


       Court of Appeals of Indiana | Memorandum Decision 02A03-1407-CT-239 | January 27, 2015   Page 15 of 18
       that you always get all the nails.” Appellant’s App. p. 106. Therefore, we find

       that the fourth exception to the general rule of non-liability for the torts of

       independent contractors is inapplicable here, because at the time Richard hired

       Yager, the contracted work did not present the foreseeable, peculiar probability

       that an injury such as Stacey’s would result, and Richard could not have been

       expected to foresee the injury which actually occurred. See Bagley, 658 N.E.2d

       at 588.



                                   3. Assumption of Duty
[26]   Finally, Stacey argues that there is a genuine issue of material fact as to whether

       Richard assumed a duty of care to clean up the roofing debris. In order for a

       lessee to recover on a theory of negligence, she must show a duty on the part of

       the lessor and a breach of that duty. Frost v. Phenix, 539 N.E.2d 45, 47 (Ind. Ct.

       App. 1989). A landlord is not liable for a tenant’s personal injuries stemming

       from the defective premises unless he expressly agrees to repair and is negligent

       in doing so. Id. This is the rule when the landlord leases the entire premises to

       the tenant, such as a single-family residence, and the injury occurs on the

       demised premises. Id.


[27]   As support, Stacey quotes at length from a 1928 case in which the lessor agreed

       to repair the roof of a building in which lessee was operating a business,

       although lessor was not contractually obligated to do so in the lease. See

       Robertson Music House, Inc. v. Wm. H. Armstrong Co., 90 Ind. App. 413, 163 N.E.
839 (1928). In that case, the lessor/landlord “promised and agreed to see that


       Court of Appeals of Indiana | Memorandum Decision 02A03-1407-CT-239 | January 27, 2015   Page 16 of 18
       the roof should be promptly put in good condition so that it would not leak”

       and thereafter attempted to repair the roof but did so in a careless and negligent

       manner. See id. at 839.


[28]   Here, Stacey asserts that Richard “agreed to take care of the debris problem.”

       Appellant’s Br. p. 17. But, as Richard points out, there was no explicit promise

       or agreement made to Stacey that he would do so. Richard did go to the house

       to look around and pick up debris, and he repeatedly instructed Yager to clean

       up the roofing debris. See, e.g., Appellant’s App. p. 53 (“Q: Did you have any

       conversation with [] Yager . . . about how you wanted them specifically to

       dispose of the materials that were coming off of the roof . . .? A: I don’t recall.

       I do feel like I probably told them that they need to be careful, get all the

       roofing on the trailer. . . . Clean up after they’re done.”), 54 (“I do remember

       sending the guys over to clean up and I’m referring to [Yager], specifically.”),

       55 (“I personally looked around myself and picked up pieces of debris . . . and

       then asked [Yager] to . . . .”). But even considered cumulatively, these acts do

       not rise to the level of an express agreement to remedy the problem. See Frost,
539 N.E.2d at 47. Therefore, we find that Richard did not assume a duty to

       Stacey such that he is liable for her personal injuries.


[29]   Because Stacey has not met her burden of persuading us that the trial court’s

       granting of summary judgment was erroneous, see Hughley, 15 N.E.3d at 1003,

       and we find that there is no genuine issue of material fact and likewise no legal

       basis for finding Richard liable to Stacey, we affirm the trial court’s grant of

       summary judgment in favor of Richard.


       Court of Appeals of Indiana | Memorandum Decision 02A03-1407-CT-239 | January 27, 2015   Page 17 of 18
Affirmed.


BAKER, J., and RILEY, J., concur.




Court of Appeals of Indiana | Memorandum Decision 02A03-1407-CT-239 | January 27, 2015   Page 18 of 18